DETAILED ACTION
	The amendments filed 4/12/2022 have been entered. Claims 19-21, 23-24, and 26-36 have been amended. Claims 19-36 remain pending and are discussed on the merits below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant's arguments filed 4/12/2022 have been fully considered but they are not persuasive. 
Applicant asserts “the foregoing in no way discloses or suggests the highlighted features of the presently claimed subject matter” in page 12 of Applicant’s Remarks. However, Examiner respectfully disagrees. Linhoff still reads on and discloses the limitations that were added in the amendments. Specific mapping of Linhoff is outlined below in the Claim Rejections Under 35 USC §102 and §103 sections. 
Applicant also asserts “the § 103 rejections are apparently being based on assertions that draw on facts within the personal knowledge of the Examiner” in page 15 of Applicant’s Remarks. However, Examiner respectfully disagrees. The modifications made under 35 USC §103 have been provided motivations from the applications themselves. Further, the Examiner infers the “personal knowledge” is alluding to the motivation for claim 30, specifically: 
“It is common and well known for a vehicle to have two axles.”
Examiner sets forth one having ordinary skill in the art, if not all drivers, would know most vehicles have two axles. A quick Google search also confirms it is common for most cars to have two axles (as shown below).

    PNG
    media_image1.png
    376
    1005
    media_image1.png
    Greyscale

Screenshot of Google Search
Therefore, applicant’s arguments are found to be unpersuasive and the rejections to the claims under 35 USC §102 and 103 are maintained as outlined below.
Response to Amendment
Regarding the objection to the drawings, applicant has amended the drawings but the amendments have necessitated a new objection.
Regarding the objections to the claims, applicant has amended the claims to overcome the previously set forth objections. The previously set forth objections to the claims have been withdrawn. However, the amendments have necessitated new objections to the claims as outlined below.
Regarding the rejections to the claims under 35 USC §112, applicant has amended the claims to overcome some of the rejections but not all. The remaining rejections under 35 USC §112 are outlined below.
Regarding the rejections to the claims under 35 USC §102 and 103, the amendments fail to overcome the prior art of record. The rejections under 35 USC §102 and 103 are therefore maintained as outlined below.
Drawings
The drawings are objected to because the descriptive text labeling in figures 1-6 are in a different orientation than the character numbers and figure numbers.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 19 and 23 are objected to because of the following informalities: 
Regarding claim 19, line 15, “the EBS. and” should read “the EBS, and”
Regarding claim 23, line 2, “electronic brake system EBS)” should read “electronic brake system (EBS)”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 20, 25, 30, and 34-36 recite “a processing means” which is used “to carry out the control,” “to control operation of the apparatus,” “to electronically control the generating of the brake pressures,” “to electronically carry out the control operation,” “to be supplied by the further supply source,” “to detect wheel rotational speeds.” The specification fails to recite sufficient structure for the “processing means” and is outlined further under the 35 USC 112(b) section. As a good faith effort to proceed and provide a compact prosecution, examiner interprets “processing means” as a processor or any other generic controller, electronic control unit (ECU), or computer to carry out the recited functions.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: 
“A module for electronically generating” in claim 23. Examiner interprets “a module” as a generic device, element, apparatus, or piece of equipment.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites “the second supply source” in lines 16-17. There is insufficient antecedent basis for this limitation in the claim.
Claims 24-29 are dependent on claim 23 and inherit the deficiencies above. Therefore, claims 24-29 are also rejected on similar grounds to claim 23.
Claim 30 recites “the second supply source” in line 31. There is insufficient antecedent basis for this limitation in the claim.
Claims 31-36 are dependent on claim 30 and inherit the deficiencies above. Therefore, claims 31-36 are also rejected on similar grounds to claim 30.
Regarding claim 33, the limitation “a second supply source” in line 2 renders the claim indefinite and unclear. It is unclear whether this second supply source is the same second supply source as recited in claim 30 or is a new source.
Further regarding claim 33, “at least one non-electric circuit” in line 3 renders the claim indefinite and unclear. It is unclear whether this circuit is referring to the circuit in claim 30 line 5 or is a new circuit.
Claim 34 is dependent on claim 33 and inherits the deficiencies above. Therefore, claim 34 is also rejected on similar grounds to claim 33.
Further regarding claim 34, the limitations “a brake system” in line 2, “a pressure accumulator” in lines 4, “a pressure accumulator” in line 7, and “a processing means” in line 8 are limitations that have already been recited in claim 30. Thus, it is unclear whether these recitations are referring to the limitations in claim 30 or are new instances.
Claim limitation “processing means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Claims 20, 25, 30, and 34-36 recite “a processing means.” However, the specification fails to disclose the structure for the “processing means” and it is thus unclear what is performing the specified actions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 19-29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Linhoff et al. (U.S. Patent Application Publication No. 2016/0339885 A1; hereinafter Linhoff).
Regarding claim 19, Linhoff discloses:
An apparatus for generating non-electric control signals for an electronic brake system (EBS), which has a first supply source, comprising (brake system with brake pedal 100, see at least [0092] and Fig. 3c; brake system has first supply source 85, see at least [0063]): 
at least one interface configured to be connected to a pressure accumulator (low-pressure accumulator 7 in brake control unit 70 for each wheel, see at least [0120] and Fig. 7); and 
at least one other interface to output the control signals (brake actuating element 202 is actuated by the brake pedal which is detected by sensor 210, see at least [0085]); 
wherein the apparatus is configured to be supplied via a second supply source (second energy supply source 86, see at least [0044] and [0063])
wherein the apparatus is connected fluidically by the at least one interface via a supply line to the pressure accumulator (low-pressure accumulator 7 is connected in control unit 70 via inlet pressure connections 30 and 31, see at least [0119] and Fig. 7), wherein the apparatus is configured to generate pneumatic control signals from compressed air of the pressure accumulator, including for autonomous driving operation of the vehicle, for the electronic brake system, wherein the pneumatic control signals are made available to the electronic brake system via the at least one other interface (when brake pedal 100 is actuated, sensor 210 sends a signal to the electronic control and regulation unit of brake control unit 260 to each of the wheels, see at least [0085]), 
wherein the apparatus is connected to a foot brake module (brake pedal 100), pressure regulating modules and pressure control valves (pressure regulating valve arrangement 72a and 72b and brake control unit 7a and 70b, see at least [0074]), and receives information on a state and/or operation of the brake system (brake control device 60 determines when brake is actuated by sensor, see at least [0085]), wherein the second supply source supplies the apparatus independently of the first supply source (first and second energy sources are independent of one another, see at least [0044]), wherein the apparatus, the pressure control valves and the second supply source form an electronically controlled part of a redundancy level of the EBS (the brake control device ensures a redundant brake control function, see at least [0014]) and 
wherein the EBS has a pneumatic fallback level for when there is a failure of the first supply source, wherein the pressure regulating modules, the foot brake module and the pressure control valves enable the pneumatic fallback for the failure of the first supply source, so that the pressure regulating modules are configured to receive or to generate pneumatic control signals, so as to ensure operation of the EBS (in the event of a fault, a hydraulic fallback mode is made possible, see at least [0006], [0013]-[0014], and [0085]).
Regarding claim 20, Linhoff discloses the elements above and further discloses:
a processing means, which is supplied via the second supply source, to carry out a control operation of the apparatus and/or the brake system, and/or which is integrated into the apparatus (second brake control device 70 has an electronic control and regulating unit (ECU) and a hydraulic control and regulating unit (HCU), see at least [0065]; second brake control device 70 supplies wheel-specific brake application, see at least [0062]).
Regarding claim 21, Linhoff discloses the elements above and further discloses:
at least one further interface, to obtain a setpoint behavior, which is a setpoint retardation of the vehicle (control and regulating unit 80  specifies a braking demand or a brake pressure setpoint value to the brake system, see at least [0066]).
Regarding claim 22, Linhoff discloses the elements above and further discloses:
the apparatus is configured to generate the non- electric control signals in an electronically controlled manner (brake pedal 100 activation is detected by a sensor 210 in an actuating element 202 to be electrically actuated by the brake control device 60, see at least [0085] and Fig. 3b).
Regarding claim 23, Linhoff discloses:
A module for electronically generating non-electric control signals for an electronic brake system (EBS), which has a first supply source, comprising (brake system with brake pedal 100, see at least [0092] and Fig. 3c; brake system has first supply source 85, see at least [0063]): 
at least one interface configured to be connected to a pressure accumulator (low-pressure accumulator 7 in brake control unit 70 for each wheel, see at least [0120] and Fig. 7); 
at least one other interface to transmit the non-electric control signals to at least one processing unit, which is configured to generate brake pressures for actuating a brake from the non-electric 4[KNOR.P0084US] control signals (brake actuating element 202 is actuated by the brake pedal which is detected by sensor 210, see at least [0085]; wherein the sensor 210 sends a signal to the electronic control and regulation unit of brake control unit 260, see at least [0087]); and 
at least one further interface to receive a non-electric control signal (brake actuating element 202 is actuated by the brake pedal which is detected by sensor 210, see at least [0085]; signal from sensor 210 is fed to electronic control and regulating unit of brake control unit 260, see at least [0087]); 
wherein the module is configured to generate the non-electric control signals for the brake system from said control signal (brake control device 60 has a hydraulic control and regulating unit (HCU) for setting hydraulic wheel specific pressures, see at least [0082]),
wherein the at least one interface is connected fluidically via a supply line to the pressure accumulator, for generating pneumatic control signals from compressed air of the pressure accumulator (low-pressure accumulator 7 is connected in control unit 70 via inlet pressure connections 30 and 31, see at least [0119] and Fig. 7), including for autonomous driving operation of the vehicle, for the electronic brake system, wherein the pneumatic control signals are made available to the electronic brake system via the at least one other interface (when brake pedal 100 is actuated, sensor 210 sends a signal to the electronic control and regulation unit of brake control unit 260 to each of the wheels, see at least [0085]), 
wherein there is a foot brake module (brake pedal 100), pressure regulating modules and pressure control valves (pressure regulating valve arrangement 72a and 72b and brake control unit 7a and 70b, see at least [0074]), and information is received on a state and/or operation of the brake system (brake control device 60 determines when brake is actuated by sensor, see at least [0085]), wherein the second supply source operates independently of the first supply source (first and second energy sources are independent of one another, see at least [0044]), wherein the pressure control valves and the second supply source form an electronically controlled part of a redundancy level of the EBS (the brake control device ensures a redundant brake control function, see at least [0014]), and 
wherein the EBS has a pneumatic fallback level for when there is a failure of the first 4Application Serial No. 16/755,897 Attorney Docket No. KNOR.P0084US/1001119820 Reply to Office Action of January 24, 2022supply source, wherein the pressure regulating modules, the foot brake module and the pressure control valves enable the pneumatic fallback for the failure of the first supply source, so that the pressure regulating modules are configured to receive or to generate pneumatic control signals, so as to ensure operation of the EBS (in the event of a fault, a hydraulic fallback mode is made possible, see at least [0006], [0013]-[0014], and [0085]).
Regarding claim 24, Linhoff discloses the elements above and further discloses:
at least one further interface configured to receive a driver's request (brake pedal 100 is actuated by driver, see at least [0085]), and 
wherein the module is configured to take the driver's request into consideration in the case of the generation of the non-electric control signals for the brake system (brake pedal 100 actuation is detected by sensor 210 in an actuating element 202 for the brake control device 60, see at least [0085]), and/or to be supplied via the first supply source and/or the second supply source (brake control device 60 is supplied by first supply source 85, see at least [0063]).
Regarding claim 25, Linhoff discloses the elements above and further discloses:
a processing means, which is supplied via the second supply source, to control operation of the apparatus, and/or the module, and/or the brake system, and/or which is integrated into the module (second brake control device 70 has an electronic control and regulating unit (ECU) and a hydraulic control and regulating unit (HCU), see at least [0065]; second brake control device 70 supplies wheel-specific brake application, see at least [0062]).
Regarding claim 26, Linhoff discloses the elements above and further discloses:
an apparatus for generating non-electric control signals for a brake system, which has the first supply source, including (brake system with brake pedal 100, see at least [0092] and Fig. 3c; brake system has first supply source 85, see at least [0063]): 
the at least one interface configured to be connected to a pressure accumulator (brake system has an electrohydraulic brake control device 60 with an assigned pressure medium reservoir 103, see at least [0085]; pressure reservoir is designed as a piston or bellows accumulator, see at least [0116]), and 
the at least other interface to output the control signals (brake actuating element 202 is actuated by the brake pedal which is detected by sensor 210, see at least [0085]; wherein the sensor 210 sends a signal to the electronic control and regulation unit of brake control unit 260, see at least [0087]), 
wherein the apparatus is configured to be supplied via the second supply source (second energy supply source 86, see at least [0044] and [0063]); 
wherein the at least one further interface is connected to the interface of the module for the transmission of signals (brake control device 70 is connected hydraulically in series between the first brake control device 60 and the wheel brakes, see at least [0059]; command/specification to first brake control device 60 is also transmitted simultaneously to the second brake control device 70, see at least [0067]), and 
wherein the apparatus is configured so as to be integrated into the module or so as to be separate (brake control system has brake control device 60 and 70 wherein the second brake control device 70 may be implemented as a backup in the case of failure of the first brake control device 60 or when support is needed, see at least [0067]).
Regarding claim 27, Linhoff discloses the elements above and further discloses:
The at least one other interface is the same as to the at least one further interface in an integrated configuration (command/specification to first brake control device 60 is also transmitted simultaneously to the second brake control device 70, see at least [0067] and Fig. 1).
Regarding claim 28, Linhoff discloses the elements above and further discloses:
the module is configured, in a normal case, to determine the driver's request electronically, to forward it to a control apparatus (brake actuating element 202 is actuated by brake pedal 100 by means of sensor 210 to electrically actuate wheel brakes, see at least [0085]), and to 5[KNOR.P0084US] additionally transmit non-electric control signals to the at least one processing unit for generating brake pressures which are used only in the case of a fault (brake actuating element 202 can be designed as a master brake cylinder for a hydraulic fallback mode, see at least [0085]; additionally, brake control device 60 has an electronic control and regulating unit ECU and a hydraulic control and regulating HCU, see at least [0086]).
Regarding claim 29, Linhoff discloses the elements above and further discloses:
the fault includes a failure of a supply of the module, by the first supply source (after fault is detected, brake systems typically allow the brake system to be actuated by a driver, see at least [0004] and [0006]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30-36 are rejected under 35 U.S.C. 103 as being unpatentable over Linhoff in view of Broch et al. (U.S. Patent Application Publication No. 2010/0019565 A1; hereinafter Broch).

    PNG
    media_image2.png
    752
    428
    media_image2.png
    Greyscale

Broch (US2010/0019565A1) Fig. 1
Regarding claim 30, Linhoff discloses:
An electronic brake system (EBS) for a vehicle, comprising (see at least abstract): at least one processing unit to generate brake pressures for the actuation of a brake from non-electric control signals (brake actuating element 202 is actuated by the brake pedal which is detected by sensor 210 in brake control device 60, see at least [0085]); 
at least one non-electric, pneumatic, circuit for transmitting control signals to the at least one processing unit (brake circuit lines 64 and 65 connected to brake control device 60; invention also relates to an electropneumatic brake control device and pneumatic brake system, see at least [0015]) *Though Linhoff discloses an electrohydraulic system, Linhoff states brake system may also be an electropneumatic system; 
at least one pressure accumulator (low-pressure accumulator for each brake circuit, see at least [0082]); 
a processing means to electronically control the generating of the brake pressures by the at least one processing unit, wherein the processing means is supplied by a first supply source (brake system has first supply source 85 for first brake control device 60, see at least [0063]; brake control device 60 contains an electronic control and regulating unit (ECU) and a hydraulic control and regulating unit (HCU), see at least [0086]); 
a module for electronically generating non-electric control signals for the brake system, which has the first supply source, including: at least one interface configured to be connected to the at least one pressure accumulator (low-pressure accumulators are in brake control units for each wheel, see at least [0082], [0120], and Fig. 7); 
at least one interface to transmit the non-electric control signals to the at least one processing unit, which is configured to generate brake pressures for actuating the brake from the non-electric control signals (brake actuating element 202 is actuated by the brake pedal which is detected by sensor 210, see at least [0085]; wherein the sensor 210 sends a signal to the electronic control and regulation unit of brake control unit 260, see at least [0087]); and 
at least one interface to receive the non-electric control signals (brake actuating element 202 is actuated by the brake pedal which is detected by sensor 210, see at least [0085]; signal from sensor 210 is fed to electronic control and regulating unit of brake control unit 260, see at least [0087]); 
wherein the module is configured to generate the non-electric control signals for the brake system from said control signal (brake actuating element 202 is actuated by the brake pedal which is detected by sensor 210, see at least [0085]; signal from sensor 210 is fed to electronic control and regulating unit of brake control unit 260, see at least [0087]); 
wherein the module is connected fluidically by the at least one interface to the at least one pressure accumulator, and which is connected fluidically via the at least one interface to the at least one non-electric circuit (controls 60 and 70 are connected hydraulically, see at least [0059], brake control device 60 is connected to pressure chambers of a master cylinder by two brake circuit lines, see at least [0061]; brake control device for at least four fluidically actuatable wheel brakes of a vehicle brake system, see at least abstract),
wherein the apparatus is connected fluidically by the at least one interface via a supply line to the pressure accumulator (low-pressure accumulator 7 is connected in control unit 70 via inlet pressure connections 30 and 31, see at least [0119] and Fig. 7), wherein the apparatus is configured to generate pneumatic control signals from compressed air of the pressure accumulator, including for autonomous driving operation of the vehicle, for the electronic brake system, wherein the pneumatic control signals are made available to the electronic brake system via the at least one other interface (when brake pedal 100 is actuated, sensor 210 sends a signal to the electronic control and regulation unit of brake control unit 260 to each of the wheels, see at least [0085]), 
wherein the apparatus is connected to a foot brake module (brake pedal 100), pressure regulating modules and pressure control valves (pressure regulating valve arrangement 72a and 72b and brake control unit 7a and 70b, see at least [0074]), and receives information on a state and/or operation of the brake system (brake control device 60 determines when brake is actuated by sensor, see at least [0085]), wherein the second supply source supplies the apparatus independently of the first supply source (first and second energy sources are independent of one another, see at least [0044]), wherein the apparatus, the pressure control valves and the second supply source form an electronically controlled part of a redundancy level of the EBS (the brake control device ensures a redundant brake control function, see at least [0014]), and 
wherein the EBS has a pneumatic fallback level for when there is a failure of the first supply source, wherein the pressure regulating modules, the foot brake module and the pressure control valves enable the pneumatic fallback for the failure of the first supply source, so that the pressure regulating modules are configured to receive or to generate pneumatic control signals, so as to ensure operation of the EBS (in the event of a fault, a hydraulic fallback mode is made possible, see at least [0006], [0013]-[0014], and [0085]).
Linhoff does not explicitly disclose:
a vehicle with at least two axles, the vehicle being a commercial vehicle
However, Broch teaches:
a vehicle with at least two axles, the vehicle being a commercial vehicle (front axle and rear axle of towing vehicle, see at least [0030])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the braking system disclosed by Linhoff by adding the application to a towing vehicle taught by Broch. One of ordinary skill in the art would have been motivated to make this modification in order to allow “selective shutdown of the affected functions or components” (see [0004]). It is common and well known for a vehicle to have two axles. Additionally, the application to a commercial vehicle is seen as a design choice and does not add patentable weight to the claim. 
Regarding claim 31, the combination of Linhoff and Broch teaches the elements above and Linhoff further discloses:
The at least one processing unit includes a plurality of processing units,
in each case, one of the plurality of the processing units is connected fluidically to a separate non-electric circuit (brake actuating element 202 can be a master brake cylinder connected and actuated by means of a brake pedal 100, see at least [0085]), and is configured to be actuated separately via the at least one interface of the module, and 
wherein one of the plurality of the processing units is 6[KNOR.P0084US] configured to generate brake pressures from non-electric control signals of the respective non- electric circuit for an axle of the vehicle (brake lines for each wheel are used for each individual wheel break which is controlled by the brake control device 60 wherein the brake control device 60 is connected to the brake actuating element 202 via hydraulic lines, see at least [0085]).
Regarding claim 32, the combination of Linhoff and Broch teaches the elements above but Linhoff does not disclose:
Wherein the at least one processing unit is configured to generate brake pressures for the actuation of the brake of at least one trailer from non-electric control signals, wherein the at least one processing unit is connected to the non- electric circuit, which includes a pneumatic circuit, which is either a separate circuit or which is connected to at least one further processing unit.
However, Broch teaches:
Wherein the at least one processing unit is configured to generate brake pressures for the actuation of the brake of at least one trailer from non-electric control signals (pneumatic brake request signals are generated by foot brake module (FBM), see at least [0032]; pneumatic control circuit of towing vehicle-trailer combination, see at least [0034] and Fig. 1), wherein the at least one processing unit is connected to the non- electric circuit, which includes a pneumatic circuit, which is either a separate circuit or which is connected to at least one further processing unit (FBM is connected to pneumatic control pressure lines 6 and 8 to pressure control modules 1K, 2K, and 2K, see at least [0034]-[0035] and Fig. 1).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the braking system disclosed by Linhoff by adding the trailer braking taught by Broch. One of ordinary skill in the art would have been motivated to make this modification in order to control braking pressures for a trailer in addition to the towing vehicle (see at least abstract).
Regarding claim 33, the combination of Linhoff and Broch teaches the elements above and Linhoff further discloses:
a second supply source, which is electric (second energy supply source 86, see at least [0044] and [0063]); 
at least one modulator in at least one non-electric circuit, and which is configured to modulate a corresponding non-electric, which is pneumatic, control signal to a corresponding one of the plurality of the processing units, and/or at least one modulator to modulate the brake pressure of a processing unit to the brake (second brake control device 70 has an electronic control and regulating unit (ECU) and a hydraulic control and regulating unit (HCU), see at least [0065]; second brake control device 70 supplies wheel-specific brake application, see at least [0062]); 
wherein the at least one modulator is configured both to be actuated by the processing means, which is supplied by the first supply source, and to be actuated by the processing means, which is supplied by the second supply source (control unit 80 transmits a command to the first brake control device 60 and to the second brake control device 70 and the second brake control device 70 can take over the wheel-specific pressure regulation when the device 60 requests support, see at least [0067] and Fig. 1).
Regarding claim 34, the combination of Linhoff and Broch teaches the elements above and Linhoff further discloses:
an apparatus for generating non-electric control signals for a brake system, which has the first supply source, including: at least one interface configured to be connected to a pressure accumulator (brake system has an electrohydraulic brake control device 60 with an assigned pressure medium reservoir 103, see at least [0085]; pressure reservoir is designed as a piston or bellows accumulator, see at least [0116]), and the at least one interface to output the control signals (brake actuating element 202 is actuated by the brake pedal which is detected by sensor 210, see at least [0085]; wherein the sensor 210 sends a signal to the electronic control and regulation unit of brake control unit 260, see at least [0087]), wherein the apparatus is configured to be supplied via the second supply source (second energy supply source 86, see at least [0044] and [0063]), wherein the apparatus is connected by at least one interface to the at least one interface of the module, and which is connected by the at least one interface to a pressure accumulator (brake control device 70 is connected hydraulically in series between the first brake control device 60 and the wheel brakes, see at least [0059]; command/specification to first brake control device 60 is also transmitted simultaneously to the second brake control device 70, see at least [0067]); and/or 
a processing means to electronically carry out a control operation of the apparatus and/or the modulators (brake actuating element 202 is actuated by brake pedal 100 by means of sensor 210 to electrically actuate wheel brakes, see at least [0085]); 
wherein the apparatus and/or the processing means is configured to be supplied by the further supply source (brake control device 60 is further than brake control device 70, see at least Fig. 1).
Regarding claim 35, the combination of Linhoff and Broch teaches the elements above and Linhoff further discloses:
The at least one interface is configured to detect wheel rotational speeds of at least one wheel (wheel speed sensors are assigned to each wheel of each wheel brake, see at least [0069]-[0070]), wherein the brake system is configured to carry out the generation of the brake pressures with consideration of the detected wheel rotational speeds, by the processing means (wheel speed sensor signals are fed to the electronic control and regulating unit of the brake control device 60, see at least [0043] and [0088]).
Regarding claim 36, the combination of Linhoff and Broch teaches the elements above and Linhoff further discloses:
A first processing means, which is supplied by the first supply source (brake control device 60 has an electronic control and regulating unit (ECU) and a hydraulic control and regulating unit (HCU), see at least [0086] and [0093]); and 
a second processing means, which is supplied by the second supply source (second brake control device 70 has an electronic control and regulating unit (ECU) and a hydraulic control and regulating unit (HCU), see at least [0065]); 
wherein the first and second processing means are configured to detect wheel rotational speeds of the at least one wheel via the at least one interface (wheel speed sensors send signal to the first brake control device 60 and to the second brake control device 70).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA LEE whose telephone number is (571)272-5277. The examiner can normally be reached Monday-Friday: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.L./Examiner, Art Unit 3662                                                                                                                                                                                                        
/DALE W HILGENDORF/Primary Examiner, Art Unit 3662